Citation Nr: 1100292	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-11 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
lumbar spine disorder and, if so, whether service connection is 
warranted.

2.  Entitlement to an initial disability rating in excess of 20 
percent for cervical myositis and spondylosis status-post 
compression fracture at C6.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1972 to September 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

The merits of the issue of entitlement to service connection for 
a lumbar spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an August 1996 decision, the RO denied the Veteran's claim 
for entitlement to service connection for a lumbar spine 
disorder.  The Veteran was notified of the decision and his 
appellate rights.  However, the Veteran failed to file a notice 
of disagreement (NOD) within one year of the decision.

2.  The evidence associated with the claims file subsequent to 
the August 1996 decision is new and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim for entitlement to 
service connection for a lumbar spine disorder, and raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran's cervical myositis and spondylosis status-post 
compression fracture at C6 is manifested by spasm, pain with 
motion, and tenderness on the right side of the cervical 
sacrospinalis, but none on the left side; and no atrophy, 
guarding, or weakness bilaterally.  The Veteran has no cervical 
spine ankylosis.  Range of motion of the cervical spine was 0 to 
45 degrees of flexion; 0 to 45 degrees of extension; 0 to 20 
degrees of lateral flexion to the right, with pain at 15 degrees 
and limitation to 15 degrees on repetitive use; 0 to 45 degrees 
of lateral flexion to the left; 0 to 45 degrees of lateral 
rotation to the right, with pain at 30 degrees and limitation to 
38 degrees on repetitive use; and 0 to 80 degrees of lateral 
rotation to the left.  Objective neurological testing revealed no 
objective symptoms of neurological deficit on motor, sensory, or 
reflex testing.


CONCLUSIONS OF LAW

1.  The August 1996 decision denying the Veteran's claim for 
service connection for a lumbar spine disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010)]

2.  The evidence associated with the claims file subsequent to 
the August 1996 decision is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  The criteria for an initial disability rating in excess of 20 
percent for cervical myositis and spondylosis status-post 
compression fracture at C6 have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5239 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).


Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specific to requests to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue 
of whether to reopen the claim for service connection for lumbar 
paravertebral myositis and spondylosis, VA did not provide the 
Veteran with the required notice.  However, because the Board is 
reopening the Veteran's claim, the Veteran is not prejudiced by 
this error, and it is therefore harmless.  Additionally, the 
Board has determined that further development is necessary with 
respect to the merits of the Veteran's claim and, therefore, such 
will be addressed in the remand section of this decision.

Pertinent to the Veteran's initial rating claim, such arises from 
his disagreement with the assignment of an initial 20 percent 
rating for his cervical myositis and spondylosis status-post 
compression fracture at C6 following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, no further notice is needed 
under VCAA for the Veteran's initial rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 
20.1102 (2010).

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal that have not been requested or 
obtained.  Furthermore, he was provided with a VA examination in 
March 2008 regarding his cervical myositis and spondylosis 
status-post compression fracture at C6.  Neither the Veteran nor 
his representative have argued that the examinations are 
inadequate for rating purposes or that his cervical myositis and 
spondylosis status-post compression fracture at C6 has worsened 
since his last examination.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Laws and Regulations Pertaining to a Claim to Reopen Based on New 
and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc), Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); see also 38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  Once new and material evidence 
has been received and the claim is reopened, the Board may then 
determine whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  38 U.S.C.A. 
§§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Fortuck v. 
Principi, 17 Vet. App. 173, 179 (2003);  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) 
has explained that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified basis for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance of 
the claim.




Analysis:  Whether new and Material has been Received to Reopen a 
Claim for Service Connection for a Lumbar Spine Disorder

The RO first denied service connection for a lumbar spine 
disorder in August 1996, and the basis of the denial was that his 
claim was not well-grounded because his lumbar spine disorder was 
not shown by the evidence of record to have occurred in the line 
of duty.  The Veteran was provided with notice of his appeal 
rights, but did not submit a NOD in response to the August 1996 
decision.  Therefore, the August 1996 decision became final.  38 
U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) [38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2010)].

In October 2007, the Veteran filed a new claim for service 
connection for a lumbar spine disorder, and the RO, in an April 
2008 rating decision, the subject of this appeal, denied the 
Veteran's claim for service connection for lumbar paravertebral 
myositis and spondylosis.  The RO did not consider the issue of 
whether the Veteran had submitted new and material evidence.

The evidence of record at the time of the August 1996 decision, 
the last prior final denial of the claim, included the Veteran's 
service treatment records, which include diagnoses of a back 
spasm and chronic lumbosacral (l-s) strain; a VA examination of 
his back dated August 1975; a diagnosis of back pain from his 
private physician, M. Bautista, MD, dated February 1996; and a 
diagnosis of chronic back pain from another private physician, 
Josephine Estampador-Tan, MD, also dated February 1996.

Following the August 1996 decision, VA provided the Veteran with 
an examination of his spine in March 2008.  During that 
examination, the Veteran asserted that he developed low back pain 
after being in a motor vehicle accident in service, and that he 
also received trauma to his back from a fight during service 
which occurred after the motor vehicle accident.  The VA examiner 
diagnosed the Veteran with lumbar paravertebral myositis and 
lumbar spondylosis.  Additionally, the Veteran told a VA 
clinician in June 2007 that he has had intermittent chronic low 
back pain since his motor vehicle accident in service.

As noted above, the Board must presume the credibility of all new 
and material evidence, including lay statements.  Fortuck, 17 
Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  
If credible, the statements made at the Veteran's June 2007 VA 
treatment session and March 2008 VA examination would tend to 
show that his lumbar spine disorder was caused by his military 
service.  Additionally, the March 2008 VA examiner's diagnosis of 
lumbar paravertebral myositis and lumbar spondylosis is both new 
and material evidence of a current lumbar spine disorder.

Consequently, the Board finds that the evidence associated with 
the claims file subsequent to the August 1996 decision was not 
previously submitted to agency decisionmakers, and, when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim for service 
connection for a lumbar spine disorder.

Because the additional evidence relates to an unestablished fact 
that is necessary to substantiate the Veteran's claim for service 
connection for a lumbar spine disorder, the Board finds that the 
evidence associated with the claims file subsequent to the August 
1996 decision is new and material, and the previously denied 
claim for service connection is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of "staged ratings," finding that in 
cases where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service-connected cervical myositis and spondylosis status-post 
compression fracture at C6.

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the Veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Facts and Analysis:  Entitlement to an Initial Disability Rating 
in Excess of 20 Percent for Cervical Myositis and Spondylosis 
Status-post compression Fracture at C6

As noted, upon the grant of service connection, the Veteran's 
cervical myositis and spondylosis status-post compression 
fracture at C6 was assigned an initial disability rating of 20 
percent.  See April 2008 Rating Decision.  The Veteran contends 
that his service-connected cervical myositis and spondylosis 
status-post compression fracture at C6 is more disabling than 
contemplated by the initial noncompensable rating assigned; in 
his October 2008 notice of disagreement, he asserted that he 
should be rated at 50 percent for that disability.

Under Diagnostic Code 5239 and the General Rating Formula for 
Diseases and Injuries of the Spine, a 20 percent disability 
rating applies where the Veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or, the combined range of motion of the cervical 
spine is not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent disability rating applies where the Veteran has 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire spine.

Pursuant to Note 1, any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  Neurological conditions are rated 
under 38 C.F.R. § 4.124a.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent disability rating 
applies where the Veteran has incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.  A 60 percent disability rating applies where 
the Veteran has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires (1) bed rest 
prescribed by a physician, and (2) treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5239.

Evidence relevant to the severity of the Veteran's cervical 
myositis and spondylosis status-post compression fracture at C6 
includes a March 2008 VA Spine Examination Report, in which the 
Veteran complained of cervical spine pain.  Upon physical 
examination, the examiner noted spasm, pain with motion, and 
tenderness on the right side of the cervical sacrospinalis, but 
none on the left side; and no atrophy, guarding, or weakness 
bilaterally.  The examiner found that physical examination 
revealed no cervical spine ankylosis.

Range of motion of the cervical spine was 0 to 45 degrees of 
flexion; 0 to 45 degrees of extension; 0 to 20 degrees of lateral 
flexion to the right, with pain at 15 degrees and limitation to 
15 degrees on repetitive use; 0 to 45 degrees of lateral flexion 
to the left; 0 to 45 degrees of lateral rotation to the right, 
with pain at 30 degrees and limitation to 38 degrees on 
repetitive use; and 0 to 80 degrees of lateral rotation to the 
left.  Except as indicated above, there was no pain on motion and 
no additional loss of motion on repetitive use of the joint.

X-ray of the cervical spine revealed a compression fracture of 
C6.  The VA examiner diagnosed the Veteran with cervical myositis 
and spondylosis.  See March 2008 VA Spine Examination Report.

During his March 2008 VA examination, the Veteran complained of 
occasional right leg and arm numbness.  Associated objective 
neurologic abnormalities are evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5239, Note 1 (2010).  However, objective neurological testing 
during the March 2008 VA examination revealed no objective 
symptoms of neurological deficit on motor, sensory, or reflex 
testing.  Therefore, no separate evaluations for neurological 
symptoms are warranted.

In addition to the March 2008 VA Spine Examination Report, the 
Board has also considered Dr. Estampador-Tan's March 1996 
diagnosis of chronic cervical pain with active range of motion 
within functional limits, and a VA clinician's June 2007 
diagnosis of chronic neck pain.

Based on the evidence of record, the Board finds that a rating in 
excess of 20 percent is not for application.  A 30 percent rating 
does not apply because the Veteran does not have either forward 
flexion of the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 percent 
rating does not apply because the Veteran does not have 
unfavorable ankylosis of the entire cervical spine.  Finally, a 
100 percent rating does not apply because the Veteran does not 
have unfavorable ankylosis of the entire spine.  As noted above, 
the March 2008 VA examiner found that physical examination 
revealed no cervical spine ankylosis.


In evaluating the Veteran's claim, the Board has also considered 
whether a higher disability rating is warranted on the basis of 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain and 
limitation of motion on repetitive use are present to the extent 
described above, and were used by both the RO and the Board in 
assigning the Veteran's 20 percent disability rating.  These 
factors do not, however, warrant a still higher rating for 
cervical myositis and spondylosis status-post compression 
fracture at C6 based on the rating criteria.

The Board has also considered whether a higher rating is 
warranted based on the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  However, because 
there is no evidence of bed rest prescribed by a physician, a 
higher rating under that formula is inapplicable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.

The Board has considered whether staged ratings under Fenderson 
are appropriate for the Veteran's service-connected cervical 
myositis and spondylosis status-post compression fracture at C6; 
however, the Board finds that his symptomatology has been stable 
throughout the appeal period.  Therefore, assigning staged 
ratings for such disability are not warranted.

The Board has also considered whether an extra-schedular 
disability rating is warranted. An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards would be impracticable.  38 C.F.R. 
§ 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
The Court stated that the determination of whether a claimant is 
entitled to an extra-schedular rating under § 3.321 is a three-
step inquiry.  First, it must be determined whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  In this regard, the Court indicated 
that there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the Rating Schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected cervical 
myositis and spondylosis status-post compression fracture at C6 
with the established criteria found in the Rating Schedule.  The 
Veteran's cervical myositis and spondylosis status-post 
compression fracture at C6 symptomatology is fully addressed by 
the rating criteria under which such disability is rated.  There 
are no additional symptoms of his cervical myositis and 
spondylosis status-post compression fracture at C6 that are not 
addressed by the Rating Schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the Rating Schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
there is no evidence that the Veteran's disability interferes 
with his occupation or activities of daily living.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds 
that there are no attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Further, the evidence fails to show that the 
disability picture created by the cervical spine is exceptional 
or unusual.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record, as the evidence of 
record does not link the Veteran's cervical spine disorder to his 
unemployment.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.

As the preponderance of the evidence is against the claim for an 
initial rating in excess of 20 percent for cervical myositis and 
spondylosis status-post compression fracture at C6, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the claim for 
service connection for a lumbar spine disorder is reopened.  To 
this extent, the appeal is granted.

An initial rating in excess of 20 percent for service-connected 
cervical myositis and spondylosis status-post compression 
fracture at C6 is denied.




REMAND

As noted above, the Veteran seeks service connection for a lumbar 
spine disorder as he alleges that such disorder was incurred 
during his military service and has existed to the present time.

In March 2008, a VA examiner provided a negative nexus opinion.  
The examiner opined that the Veteran's "back condition is not 
likely related to the back complaint during the military 
service."  As a rationale, the examiner wrote that "the 
available evidence shows no evidence of the initial condition 
(just [a] mention in a note [in] 1974) and minimal complaints 
thru the last 25 years.  The temporal gap is enough to consider 
his present condition not likely to be related to the initial 
injury."  At the outset of the report, the examiner had noted a 
1974 in-service complaint of low back pain related to "old 
injury."

The Board must reject medical opinions that are based on 
incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Here, the examiner's assertion that the 1974 complaint of back 
pain related to an old injury was the only record of a lumbar 
disorder in service is inaccurate.  On 21 June 1973, following 
his in-service automobile accident, a clinician noted back spasm.  
Additionally, on 17 January 1974 the Veteran complained of low 
back pain (LBP) from lifting a heavy object, and an in-service 
clinician diagnosed the Veteran with a "[c]hronic LS 
[lumbosacral] strain."  Therefore, a new VA examination which 
takes into consideration those relevant facts is necessary to 
ascertain whether the Veteran's lumbar spine disorder is related 
to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  In addition to the aforementioned motor vehicle 
accident and heavy lifting documented during service, the Board 
notes that the Veteran also asserted at his March 2008 VA 
examination that his lumbar problem was related to a fight during 
his military service.

Additionally, although not raised by the Veteran, the Board has a 
duty to consider all theories of entitlement to the benefit 
sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004) (when determining service connection, all theories of 
entitlement, direct and secondary, must be considered); see also 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on 
direct appeals to the Board, theories of substantive entitlement 
to benefits such as direct and secondary service connection are 
not independent for res judicata purposes, and can be lost 
forever if not addressed).  Here, as the Veteran is service-
connected for a cervical spine disability, the VA examiner should 
provide an opinion as to whether it is at least as likely as not 
that such service-connected disability caused or aggravated his 
lumbar spine disorder.

In order to comply with applicable notice requirements, the AOJ 
should also provide the Veteran with notice regarding 
establishing service connection on a secondary basis.  38 C.F.R. 
§ 3.310.

Also, while on remand, the Veteran should be requested to 
identify any outstanding VA or non-VA records relevant to his 
claim of entitlement to service connection for a lumbar spine 
disorder.  Thereafter, all identified records, to include those 
from the San Juan VA Medical Center dated from March 2008 to the 
present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claim of entitlement to service connection 
for a lumbar spine disorder as secondary to 
his service-connected cervical myositis and 
spondylosis status-post compression fracture 
at C6.  

2.  Request that the Veteran identify any 
outstanding VA or non-VA treatment records 
pertaining to his lumbar spine disorder.  
After securing any necessary authorization 
from him, obtain all records that the Veteran 
identified, to include treatment records from 
the San Juan VA Medical Center dated from 
March 2008 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above-requested 
development, the Veteran should be afforded 
an appropriate medical examination to 
determine the current nature and etiology of 
his lumbar spine disorder, to include his 
diagnosed paravertebral myositis and 
spondylosis.  The claims file, to include a 
copy of this remand, must be made available 
to and reviewed by the examiner.  Any 
indicated evaluations, studies, and tests 
should be conducted.  The examiner should 
identify all current diagnoses of the lumbar 
spine.

With regard to the Veteran's lumbar spine 
disorder, the VA medical examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
lumbar spine disorder is related to any 
period of the Veteran's service, to include 
his motor vehicle accident, heavy lifting, 
and/or fighting.

The VA medical examiner should also render an 
opinion as to whether it is at least as 
likely as not that any current lumbar spine 
disorder was caused or aggravated by the 
Veteran's service-connected cervical spine 
disability.

A complete rationale should be provided for 
any opinion.  In offering any opinion, the 
examiner must consider the Veteran's lay 
statements regarding the incurrence of his 
lumbar spine disorder and the continuity of 
symptomatology.

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


